Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1, 9, and 17 have been amended. Claims 5, and 13 are canceled. New claims 21-22 added. Claims 1-4, 6-12, and 14-22 are pending in this office action. This action is responsive to Applicant’s application filed 11/18/2021.

Response to Arguments
3.	Applicant's arguments with respect to amended features in claims 1-4, 6-12, and 14-22  have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 1-4, 6-12, and 14-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Evans et al. (US Patent Publication No. 2012/0079606 A1, hereinafter “Evans”) in view of Khante et al. (US Patent No. 10,592,525 A1, hereinafter “Khante”).
As to Claim 1, Evans teaches the claimed limitations:
“A method” as systems and methods providing access to content, various embodiments enable content to be delivered to a device in a format that is dynamically determined to be appropriate for the device (paragraph 0014). 
 	“determining first content items in first content formats for at least one end user, wherein the first content formats each comprise a different text structure, and wherein different text structures comprise different word choice or organization of text” as the content can be any appropriate type of content, such as audio, video, text, electronic book (e.g., different text structure), video game, mobile applications, or other multimedia content (paragraphs 0014, 0018). Collecting information in a logically centralized location enables other functionality to be supported as well. The resumption can be performed even when the devices access the content in different formats. For example, a user pausing an audio book can resume at the appropriate point in text in an electronic book format. Time codes or other appropriate conversion (e.g., different word choice) techniques can be used in order to determine corresponding locations in different formats (paragraph 0019-0021, 0028). A user might be able to access a movie about a robot in a My Library (e.g., word) or similar section of an interface, Web page, from the tablet computer. The user could select (e.g., choice) an icon or link for the movie, which can generate a request to be sent to a content provider. The content provider can obtain information about the device from which the request was sent, and can determine the appropriate format of the movie to provide to the user via the tablet computer (paragraph 0038).
	“determining content formats of interest for the at least one end user based on the user interactions in comparison to the first content formats, wherein determining the content formats of interest comprises: 	comparing the text content generated by the at least one user with the 
	“determining second content items in second content formats for the at least one end user based on the content formats of interest” as the system can provide a similar menu that enables a user to select the desired version when a content provider system detects different versions for the identified format. If the user does not already have rights, the user can have the ability to obtain rights that include any related item of interest. And that license can at least 
 	Evans does not explicitly teach the claimed limitation “monitoring user interactions for the at least one end user with one or more services after the first content is provided to the at least one end user, wherein monitoring the user interactions for the at least one user with the one or more services comprises monitoring text content generated by the at least one user; determining the content formats of interest based on the compared text content generated by the at least one end user and the different text structures”. 
		Khante teaches the IT monitoring application provides a service-monitoring dashboard visualization based on a user-defined template. The template can include user-selectable widgets of varying types and styles to display Key Performance Indicators (KPI's) information. The content and the appearance of widgets can respond dynamically to changing KPI information. The KPI widgets can appear in conjunction with a background image, user drawing objects, or other visual elements, that depict the IT operations environment, for example. The KPI widgets or other GUI elements can be interactive so as to provide navigation to visualizations of more detailed KPI information (abstract, column 48, line 49 to column 49, line 8). The first data object may be converted to one or more second data objects formatted in accordance with a second format. For example, the cloud computing device via the connector may convert the first data object to one or more second data objects formatted in accordance with a second format that allows for enhanced ingestion by a data intake and query system,  in which the first data object includes a plurality of metrics, the conversion of the first data object to the one or more second data objects may include converting the first data object into plurality of second data objects such that each of the plurality of second data objects includes only a single metric from amongst the plurality of metrics included in the first data object. In some cases, each of the plurality of second data objects may be appended with the same information 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Evans and Khante before him/her, to modify Evans monitoring user interactions for the at least one end user with one or more services because that would provide more effective techniques by cloud computing monitoring services obtain greater insights into machine/application performances of cloud computing platforms as taught by Khante (column 20, lines 20-25). 

As to Claim 2, Evans teaches the claimed limitations:
“wherein the first content formats each comprise a different arrangement of text, one or more images, one or more videos, or one or more graphs” as (paragraphs 0018, 0028, 0035).
 
As to Claim 3, Evans teaches the claimed limitations:
 	“wherein the first content items each provide the same one or more data points” as (paragraphs 0049-0052, 0058-0061).  

As to Claim 4, Evans teaches the claimed limitations:
 	“wherein the one or more services comprise social media services, blog services, or messaging services” as (paragraphs 0027, 0052-0053, 0075).  

As to Claim 6, Evans teaches the claimed limitations:
 “wherein the first content formats comprise different images; wherein monitoring the user interactions for the at least one end user with the one or more services further comprises monitoring images used in posts by the at least one end user with the one or more services; and 
		Khante teaches monitoring images of the content formats (abstract, column 48, line 49 to column 49, line 8), (column 70, lines 28-57).

As to Claim 7, Evans teaches the claimed limitations:
 “wherein the first content items comprise content items associated with a topic type of a plurality of topic types” as (paragraphs 0018, 0020, 0021, 0027).

As to Claim 8, Evans teaches the claimed limitations:
 “wherein the plurality of topic types comprises news stories, product advertisements, and political posts” as (paragraphs 0018, 0020, 0021, 0027, 0039).

As to claims 9-12, and 14-16 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-4, and 6-8. In addition, Evans teaches systems and methods providing access to content, various embodiments enable content to be delivered to a device in a format that is dynamically determined to be appropriate for the device 

As to Claim 17, Evans teaches the claimed limitations:
"An apparatus comprising: one or more non-transitory computer readable storage media; program instructions stored on the one or more non-transitory computer readable storage media that, when executed by a processing system, direct the processing system to:” as a computer-readable recording medium on which is stored a computer program comprising instructions for executing steps of the method according to the first aspect. The information carrier can be any entity or device capable of storing the program (paragraph 0060).
 	“determine first content items in first content formats for at least one end user, wherein the first content formats each comprise a different text structure, wherein the different text structures each comprise a different organization of text;” as the content can be any appropriate type of content, such as audio, video, text, electronic book (e.g., different text structure), video game, mobile applications, or other multimedia content (paragraphs 0014, 0018). Collecting information in a logically centralized location enables other functionality to be supported as well. The resumption can be performed even when the devices access the content in different formats. For example, a user pausing an audio book can resume at the appropriate point in text in an electronic book format. Time codes or other appropriate conversion (e.g., different word choice) techniques can be used in order to determine corresponding locations in different formats (paragraph 0019-0021, 0028). A user might be able to access a movie about a robot in a My Library (e.g., word choice) or similar section of an interface, Web page, from the tablet computer. The user could select (e.g., choice) an icon or link for the movie, which can generate a request to be sent to a content provider. The content provider can obtain information about the device from which the request was sent, and can determine the appropriate format of the movie to provide to the user via the tablet computer (paragraph 0038).

 	“compare the text content generated by the at least one end user with the different text structures of the first content formats” as the content might be referred to dynamic content, wherein portions of the content might change over time, or be dynamically selected based on interaction with the content. Dynamic content might allow a user to submit and view comments on a social networking site relating to the movie, or navigate to different elements via one or more decision points (paragraph 0021). The content provider will store information such as time code conversion information for the content formats. In some cases, the system may require access to information that indicates how to translate a time code or position in one format to a time code or position in another format, the content provider will need to determine, based on the time code of the audio playback, where in the text of the book format to resume on the book reader. Similarly, if the user is reads a book up to a certain point and then wants to instead finish the story by watching the movie version, the content provider can require some conversion information to be able to correlate the current position of the user in the book with a corresponding location in the movie. In some cases a user might buy a license to various versions which can include the movie version, electronic comic version, book version, video game adaptation, novelized version, screenplay, storyboards, director commentary, etc. At any time, a user might want to switch to another version or format, In such the system must have a way to correlate various positions within each of those formats. In some embodiments the 
 	“determine second content items in second content formats for the at least one end user based on the content formats of interest” as the system can provide a similar menu that enables a user to select the desired version when a content provider system detects different versions for the identified format. If the user does not already have rights, the user can have the ability to obtain rights that include any related item of interest. And that license can at least include rights to an optimal format for the current device, as determined by the content provider system or other such system or service based at least in part upon the capabilities, preferences, and/or other such factors (paragraph 0057). 
Evans does not explicitly teach the claimed limitation “after providing the first content items, monitor text content generated by the at least one user in association with one or more services; determine content formats of interest based on the compared text content generated by the at least one end user and the different text structures of the first content formats”. 
		Khante teaches the IT monitoring application provides a service-monitoring dashboard visualization based on a user-defined template. The template can include user-selectable widgets of varying types and styles to display Key Performance Indicators (KPI's) information. The content and the appearance of widgets can respond dynamically to changing KPI information. The KPI widgets can appear in conjunction with a background image, user drawing objects, or other visual elements, that depict the IT operations environment, for example. The KPI widgets or other GUI elements can be interactive so as to provide navigation to visualizations of more detailed KPI information (abstract, column 48, line 49 to column 49, line 8). The first data object may be converted to one or more second data objects formatted in 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Evans and Khante before him/her, to modify Evans monitoring user interactions for the at least one end user with one or more services because that would provide more effective techniques by cloud computing monitoring services obtain greater insights into machine/application performances of cloud computing platforms as taught by Khante (column 20, lines 20-25). 

As to claims 18-20 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 2-4. In addition, Evans teaches as a computer-readable recording medium on which is stored a computer program comprising instructions for executing steps of the method according to the first aspect. The information carrier can be any entity or device capable of storing the program (paragraph 0060). Therefore these claims are rejected for at least the same reasons as claims 2-4.

As to Claim 21, Evans teaches the claimed limitations:


As to Claim 22, Evans teaches the claimed limitations:
 	“wherein the first content formats each comprise an arrangement of one or more images and text” as (paragraphs 0018, 0028, 0062, 0068).

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Note
6.	Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR 
03/02/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156